Exhibit 23.1 LICHTER, YU AND ASSOCIATES CERTIFIED PUBLIC ACCOUNTANTS 16, SUITE 450 ENCINO, CALIFORNIA 91436 TEL (818)789-0265 FAX (818) 789-3949 We consent to the reference to our firm under the caption “Experts” and to the use of our report dated October 14, 2013, except as to Notes 1, 2, 3, 4,12,13 and 14 , which are as of March 26, 2014, in the Registration Statement (Form S-1) and related Prospectus of Source Financial, Inc. and Subsidiaries dated May 23, 2014. /s/ Lichter, Yu and Associates Encino, CA May 23, 2014
